Citation Nr: 1627822	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1970 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran and his wife had a personal hearing before the undersigned VLJ.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ), as discussed below.  


REMAND

The Board finds that additional development for due process purposes is necessary prior to final adjudication of the Veteran's claim for SMC.  

The Veteran and his wife attended a personal hearing in May 2016.  Shortly after the hearing, the Veteran filed a claim for increased ratings for most of his service-connected disabilities, along with a claim for service connection for new disabilities.  He was subsequently given VA examinations for these disabilities in June 2016; however, the RO has not, as of the drafting of this remand, issued a decision on these claims.  The evidence generated in response to these claims-indeed, the claims themselves-are inextricably intertwined with the Veteran's claim for SMC, and it would violate his right to due process to make a final decision under these circumstances.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the SMC claim must be readjudicated, with consideration of that newly obtained evidence and the rating decisions resulting therefrom, and a supplemental statement of the case (SSOC) must be issued.  38 C.F.R. §§ 19.31, 19.37 (2015).  
Accordingly, the case is REMANDED for the following action:

Following completion of any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to SMC and issue a SSOC to the Veteran and his representative.  All potential theories of SMC entitlement should be addressed, not just A&A.  After issuance, allow an appropriate time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




